DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, “light source switching mechanism that holds an end portion of a light guide that transmits light, the light source switching mechanism being translatable between positions so that the end portion is in one of optical paths of light emitted by the plurality of light sources, wherein the light source switching mechanism includes a condenser lens to focus the light onto the end portion of the light guide, wherein an optical axis of the light guide is coaxial with an optical axis of a corresponding light source when the light guide is linearly translated into an optical path of light emitted by the corresponding light source for each light source of the plurality of light sources,” which are features not disclosed by prior art of record.
Nakamura teaches using a mirror to reflect light emitted by a spare lamp to the end portion of the light guide. As such, in Nakamura, when the spare lamp is used, the optical axis of the light guide is the same as it is in the case when the main lamp is used. There is no linear translation of the optical axis into the optical axis of the light emitted by the spare lamp. Examiner interprets light emitted by the corresponding light 
Imade teaches the optical axis of the light guide is rotated into the optical axis of corresponding light source. Rotation is not a linear translation, which requires all points of the object, i.e. the optical axis of the light guide in this case, to move in one spatial dimension.
Yan et al. (JP 9-15514 – hereinafter Yan) teaches a switching mechanism via which a light source (e.g. light source 21 linearly translated to selectively emit light into light guides 22, 23, or 24 of Fig. 2), not a light source switching mechanism, in which a light guide selectively receives light from more than light sources. In other words, the claims recite one light guide to selectively receive light from one of a plurality of light sources while Yan teaches a switch to switch positions of one light source to selectively emit to light to one of a plurality of light guides.
Claim 8 is allowable over prior art of record for the same reason as discussed in claim 1 above.
Claims 2-6 and 9-21 are allowable at least by virtue of dependency on corresponding independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG Q DANG/Primary Examiner, Art Unit 2484